The application for a writ of certiorari in the above-mentioned case has been examined.
In view of tbe fact that any error which, may be considered to have been committed by the District Court of Mayagiiez in its judgment of May 26, 1908,. the review whereof is sought in the application for a writ of certiorari filed in said case, could be made the subject of discussion in an ordinary appeal from said judgment, and that consequently the extraordinary remedy of certiorari does not lie in this case, it is so held the writ issued under date of June 10 of the current year being vacated and set aside.
íhe original record is ordered to. be returned to the District Court of Mayagiiez, together with a certified copy of this, decision for subsequent proceedings in accordance with the law, as if such writ had not issued, with the costs of these proceedings against the petitioner.

Application dismissed.

*677Justices Hernández, Figueras, MacLeary and Wolf concurred.
Mr. Chief Justice Quiñones did not sit at the hearing of this case.